Case 1:19-mc-00166-RA-SDA Document 73-3 Filed 09/09/20 Page 1 of 8




              Exhibit C
               Case 1:19-mc-00166-RA-SDA Document 73-3 Filed 09/09/20 Page 2 of 8




From:                              Marc Rosen <mrosen@kkwc.com>
Sent:                              Tuesday, November 12, 2019 12:03 PM
To:                                Han, Suhana S.; Arumugam, Myla G.
Cc:                                David Parker; Joshua K. Bromberg; Graham, Christopher A.; Miles, Christopher R.
Subject:                           [EXTERNAL] RE: In re Porsche 1782


Suhana, I’m not going to respond to every point in your lengthy email except to say that we’ve been responsive and
have been working hard on the assessment/production issues; that we are not delaying anything, deliberately or
otherwise; and that there are 170,000+ unique hits, not 10K hits (10K hits was for request 7, not requests 6 and 7).
Anyway, we are working to get a handle on how/why your proposed search terms are overbroad, and we should have a
better sense within a couple of days. Shall we all speak on Friday? Say 11:30 am? 12 pm?

Marc


                 Marc R. Rosen
                 Kleinberg, Kaplan, Wolff & Cohen, P.C.
       KLEINBERG
       KAPLAN 551 Fifth Avenue, New York, NY 10176
                 D: (212) 880-9897 | F: (212) 986-8866
                 mrosen@kkwc.com
                 www.kkwc.com [kkwc.com]



From: Han, Suhana S. [mailto:HanS@sullcrom.com]
Sent: Monday, November 11, 2019 2:44 PM
To: Marc Rosen; Arumugam, Myla G.
Cc: David Parker; Joshua K. Bromberg; Graham, Christopher A.; Miles, Christopher R.
Subject: RE: In re Porsche 1782

Marc,

We plan to take the 30(b)(6) deposition after Elliott completes its document production. It is in part for that reason that
we asked below, twice, when Elliott anticipates beginning its production—a question I note you again did not respond
to. You also have not responded to our requests for the search term hit count, although we have requested this
information multiple times over the course of two weeks. We are concerned that, despite our attempts to work
cooperatively, Elliott is intentionally delaying the negotiation of a discovery protocol and the start of discovery.

We have attempted to begin negotiating the scope of discovery for more than four months, since our July 2, 2019 meet
and confer following Judge Abrams’ June 25, 2019 decision to grant PSE’s application. We first sent you proposed search
terms on July 17, 2019. On August 12, 2019, we had a preliminary meet-and-confer regarding the scope of discovery
during which you indicated you had identified three custodians and that running PSE’s proposed search terms had
produced approximately 10K hits, but that further discussion should wait until later. On August 13, 2019, the day after
the meet-and-confer, we sent you supplemental search terms. At the same time we sent those terms, we said that
we’re available to discuss scope and a reasonable process for searching for responsive documents located in Elliott’s
central recordkeeping system.

On September 3, 2019, after Magistrate Judge Aaron approved the revised definition of Relevant Securities and the
protective order, we emailed you to check on the progress of the searches and the hit counts. You responded that we
                                                             1
              Case 1:19-mc-00166-RA-SDA Document 73-3 Filed 09/09/20 Page 3 of 8
should wait until after Elliott’s objections to Magistrate Judge Aaron’s orders were resolved. During a meet-and-confer
teleconference on September 13, 2019, you stated that you had identified custodians and taken a preliminary look at
the search terms we provided, but said that you did not intend to take further steps until Elliott’s objections were
resolved. We said that we wanted to make sure we would move quickly after a ruling from Judge Abrams, and in
response you assured us that, if Magistrate Judge Aaron’s rulings were upheld, you would respond as expeditiously as
reasonably possible.

It has now been more than three weeks since Judge Abrams issued her decision upholding Magistrate Judge Aaron’s
orders on October 15, 2019. Since that time, Elliott has produced no documents and you have refused to engage with us
in any meaningful way regarding PSE’s proposed search terms or the scope of production. On October 16, 2019, the day
after Judge Abrams issued her decision, we emailed you to request a meet-and-confer, and when we spoke on October
21, 2019, you advised that you were in the process of evaluating PSE’s proposed search terms and that we should
discuss at a later time. We followed up on October 27, 2019, and you advised you still were in the process of assessing
PSE’s proposed search terms. On October 28, 2019, we asked for the hit count—simple information that already should
have been in your possession—but you responded that we could talk after you finished your assessment. We asked for
the hit count again on October 29, November 1, November 4, and November 7, but each time you have declined to
provide it. In the emails below, we have also asked when you anticipate beginning document production and for
proposed dates for the 30(b)(6) deposition, but you have declined to provide this information as well.

I again request that you please provide promptly the unique hit count for the searches, the date on which you anticipate
beginning document productions, and proposed dates for the 30(b)(6) deposition (at a time after Elliott anticipates
completing document productions). To the extent Elliott has any other concerns regarding PSE’s proposed search terms
or the scope of the other requests, I reiterate that we are willing to discuss these issues and request that we do so now.
We are hopeful that that we can proceed with discovery in an expeditious manner, without seeking further intervention
by the Court.

Thanks, Suhana



From: Marc Rosen <mrosen@kkwc.com>
Sent: Friday, November 08, 2019 10:48 AM
To: Arumugam, Myla G. <arumugamm@sullcrom.com>; Han, Suhana S. <HanS@sullcrom.com>
Cc: David Parker <dparker@kkwc.com>; Joshua K. Bromberg <JBromberg@kkwc.com>; Graham, Christopher A.
<grahamch@sullcrom.com>; Miles, Christopher R. <MilesC@sullcrom.com>
Subject: [EXTERNAL] RE: In re Porsche 1782

Myla, do you intend to take the deposition before completion of the document production? I would assume no, in which
case I don’t think it makes sense to propose dates for the deposition now. But if you intend to proceed with the
deposition first, please let me know.

Anyway, I’m out of the office now, but we will further respond to your email early next week or so.

Thanks,
Marc

               Marc R. Rosen
               Kleinberg, Kaplan, Wolff & Cohen, P.C.
     KLEINBERG
     KAPLAN 551 Fifth Avenue, New York, NY 10176
               D: (212) 880-9897 | F: (212) 986-8866
               mrosen@kkwc.com
               www.kkwc.com [kkwc.com]

                                                            2
              Case 1:19-mc-00166-RA-SDA Document 73-3 Filed 09/09/20 Page 4 of 8


From: Arumugam, Myla G. [mailto:arumugamm@sullcrom.com]
Sent: Thursday, November 07, 2019 11:15 AM
To: Han, Suhana S.; Marc Rosen
Cc: David Parker; Joshua K. Bromberg; Graham, Christopher A.; Miles, Christopher R.
Subject: RE: In re Porsche 1782

Marc,

We are following up on the below email. As requested below, please provide the hit counts to the original terms, advise
when Elliott anticipates it will begin document production and propose dates for the depositions.

Thank you,
Myla

From: Han, Suhana S. <HanS@sullcrom.com>
Sent: Monday, November 04, 2019 9:55 AM
To: Marc Rosen <mrosen@kkwc.com>; Arumugam, Myla G. <arumugamm@sullcrom.com>
Cc: David Parker <dparker@kkwc.com>; Joshua K. Bromberg <JBromberg@kkwc.com>; Graham, Christopher A.
<grahamch@sullcrom.com>; Miles, Christopher R. <MilesC@sullcrom.com>
Subject: RE: In re Porsche 1782

Marc,

You indicated below that the terms we provided returned a “very large number of hits.” We are trying to understand
what that volume is. Additionally, you indicated that Elliott is unilaterally attempting to revise the terms we provided in
order to decrease that volume. As you know, it is common for the party running terms provided by the opposing party
to supply the hit counts so that all parties are on the same page moving forward. So please provide us with the hit count
report as soon as possible. Also please advise when Elliott will begin to produce responsive documents; we are fine with
a rolling production. We also would like to schedule the 30(b)(6) deposition, so please propose some dates.

Thanks, Suhana



From: Marc Rosen <mrosen@kkwc.com>
Sent: Monday, November 04, 2019 9:16 AM
To: Han, Suhana S. <HanS@sullcrom.com>; Arumugam, Myla G. <arumugamm@sullcrom.com>
Cc: David Parker <dparker@kkwc.com>; Joshua K. Bromberg <JBromberg@kkwc.com>; Graham, Christopher A.
<grahamch@sullcrom.com>; Miles, Christopher R. <MilesC@sullcrom.com>
Subject: [EXTERNAL] RE: In re Porsche 1782

Suhana/Myla - Can you please let me know why you want to know the gross hit counts? When
we’re in a position to discuss burden (if we need to do so), we will let you know of course.
               Marc R. Rosen
               Kleinberg, Kaplan, Wolff & Cohen, P.C.
     KLEINBERG
     KAPLAN 551 Fifth Avenue, New York, NY 10176
               D: (212) 880-9897 | F: (212) 986-8866
               mrosen@kkwc.com
               www.kkwc.com [kkwc.com] [protect-us.mimecast.com]

                                                             3
              Case 1:19-mc-00166-RA-SDA Document 73-3 Filed 09/09/20 Page 5 of 8


From: Han, Suhana S. [mailto:HanS@sullcrom.com]
Sent: Friday, November 01, 2019 3:29 PM
To: Marc Rosen; Arumugam, Myla G.
Cc: David Parker; Joshua K. Bromberg; Graham, Christopher A.; Miles, Christopher R.
Subject: RE: In re Porsche 1782

Marc, as Myla’s email of Oct. 29 noted, we would like the hit count per search term, which hasn’t been provided to us.
While we appreciate that you’ll get back to us after Elliott’s assessment, in the meantime, we’d like to know the universe
of potentially responsive documents and assess any potential claims of burden. We would like to avoid any further
delay, and being provided with the hit count now would expedite the process.

Thanks, Suhana

From: Marc Rosen <mrosen@kkwc.com>
Sent: Friday, November 01, 2019 2:47 PM
To: Arumugam, Myla G. <arumugamm@sullcrom.com>
Cc: David Parker <dparker@kkwc.com>; Joshua K. Bromberg <JBromberg@kkwc.com>; Han, Suhana S.
<HanS@sullcrom.com>; Graham, Christopher A. <grahamch@sullcrom.com>; Miles, Christopher R.
<MilesC@sullcrom.com>
Subject: [EXTERNAL] RE: In re Porsche 1782

Myla, I believe I responded to your email on Tuesday afternoon (10/29). Have a nice weekend.

               Marc R. Rosen
               Kleinberg, Kaplan, Wolff & Cohen, P.C.
     KLEINBERG
     KAPLAN 551 Fifth Avenue, New York, NY 10176
               D: (212) 880-9897 | F: (212) 986-8866
               mrosen@kkwc.com
               www.kkwc.com [kkwc.com] [protect-us.mimecast.com] [protect-us.mimecast.com]



From: Arumugam, Myla G. [mailto:arumugamm@sullcrom.com]
Sent: Friday, November 01, 2019 1:56 PM
To: Marc Rosen
Cc: David Parker; Joshua K. Bromberg; Han, Suhana S.; Graham, Christopher A.; Miles, Christopher R.
Subject: RE: In re Porsche 1782

Marc,

I am following up on my email below.

Thanks,
Myla

From: Arumugam, Myla G.
Sent: Tuesday, October 29, 2019 2:45 PM
To: 'Marc Rosen' <mrosen@kkwc.com>
Cc: David Parker <dparker@kkwc.com>; Joshua K. Bromberg <JBromberg@kkwc.com>; Han, Suhana S.
<HanS@sullcrom.com>; Graham, Christopher A. <grahamch@sullcrom.com>; Miles, Christopher R.


                                                            4
                Case 1:19-mc-00166-RA-SDA Document 73-3 Filed 09/09/20 Page 6 of 8
<MilesC@sullcrom.com>
Subject: RE: In re Porsche 1782

Marc,

Understanding that you are working on trying to identify terms that may be bringing in unrelated documents, we would
still like to know the hit count of the terms we provided you. Please provide those counts. I believe at one of our last
meet and confers Josh or someone else on your team mentioned that the hit count was only about 10K documents.

Thank you,
Myla

From: Marc Rosen <mrosen@kkwc.com>
Sent: Tuesday, October 29, 2019 7:29 AM
To: Arumugam, Myla G. <arumugamm@sullcrom.com>
Cc: David Parker <dparker@kkwc.com>; Joshua K. Bromberg <JBromberg@kkwc.com>; Han, Suhana S.
<HanS@sullcrom.com>; Graham, Christopher A. <grahamch@sullcrom.com>; Miles, Christopher R.
<MilesC@sullcrom.com>
Subject: [EXTERNAL] Re: In re Porsche 1782

We'll be in touch after we finish our assessment. Talk soon.

Marc R. Rosen
Kleinberg, Kaplan, Wolff & Cohen, P.C.
551 Fifth Avenue, New York, NY 10176
D: (212) 880-9897 | F: (212) 986-8866
mrosen@kkwc.com
www.kkwc.com [kkwc.com] [protect-us.mimecast.com] [protect-us.mimecast.com] [protect-us.mimecast.com]



        On Oct 28, 2019, at 3:19 PM, Arumugam, Myla G. <arumugamm@sullcrom.com> wrote:


        Marc,

        Thanks for the update. Can you please provide us a unique hit count by term of the terms we provided
        you?

        Regards,
        Myla



        From: Marc Rosen <mrosen@kkwc.com>
        Sent: Monday, October 28, 2019 10:50 AM
        To: Arumugam, Myla G. <arumugamm@sullcrom.com>
        Cc: David Parker <dparker@kkwc.com>; Joshua K. Bromberg <JBromberg@kkwc.com>; Han, Suhana S.
        <HanS@sullcrom.com>; Graham, Christopher A. <grahamch@sullcrom.com>; Miles, Christopher R.
        <MilesC@sullcrom.com>
        Subject: [EXTERNAL] RE: In re Porsche 1782



                                                               5
        Case 1:19-mc-00166-RA-SDA Document 73-3 Filed 09/09/20 Page 7 of 8
Myla, we’ve received a very large number of hits, which we’re uploading and partially reviewing. We are
still assessing the scope of the search terms to see the extent to which unrelated materials are being
swept up in the searches. We’ll let you know afterwards regarding next steps, etc.

Thanks,
Marc



               Marc R. Rosen
               Kleinberg, Kaplan, Wolff & Cohen, P.C.
     KLEINBERG
     KAPLAN 551 Fifth Avenue, New York, NY 10176
               D: (212) 880-9897 | F: (212) 986-8866
               mrosen@kkwc.com
               www.kkwc.com [kkwc.com] [protect-us.mimecast.com] [protect-us.mimecast.com]
               [protect-us.mimecast.com]



From: Arumugam, Myla G. [mailto:arumugamm@sullcrom.com]
Sent: Sunday, October 27, 2019 11:17 AM
To: Marc Rosen
Cc: David Parker; Joshua K. Bromberg; Han, Suhana S.; Graham, Christopher A.; Miles, Christopher R.
Subject: RE: In re Porsche 1782

Marc,

Is there a good time in the next few days to get an update? We would like to continue our conversation
from last week and get a sense of Elliott’s progress.

Thanks,
Myla

From: Marc Rosen <mrosen@kkwc.com>
Sent: Wednesday, October 16, 2019 5:15 PM
To: Arumugam, Myla G. <arumugamm@sullcrom.com>
Cc: David Parker <dparker@kkwc.com>; Joshua K. Bromberg <JBromberg@kkwc.com>; Han, Suhana S.
<HanS@sullcrom.com>; Graham, Christopher A. <grahamch@sullcrom.com>; Miles, Christopher R.
<MilesC@sullcrom.com>
Subject: [EXTERNAL] Re: In re Porsche 1782

Let's speak Monday at 11 AM.


Marc R. Rosen
Kleinberg, Kaplan, Wolff & Cohen, P.C.
551 Fifth Avenue, New York, NY 10176
D: (212) 880-9897 | F: (212) 986-8866
mrosen@kkwc.com
www.kkwc.com [kkwc.com] [protect-us.mimecast.com] [protect-us.mimecast.com] [protect-
us.mimecast.com]



                                                   6
     Case 1:19-mc-00166-RA-SDA Document 73-3 Filed 09/09/20 Page 8 of 8
       On Oct 16, 2019, at 2:59 PM, Arumugam, Myla G. <arumugamm@sullcrom.com> wrote:


       David, Marc, Josh,

       In light of Judge Abrams’ October 15 order, we propose scheduling a meet and confer
       call to discuss next steps, including what work Elliott is undertaking to comply with the
       revised subpoenas. We are available all day on Monday and Tuesday afternoon after 1
       pm.

       Regards,
       Myla

       Myla G. Arumugam
       Sullivan & Cromwell LLP | 125 Broad Street |
            New York, NY 10004-2498
       T: (212) 558-3217 | F: (212) 291-9555
       arumugamm@sullcrom.com | http://www.sullcrom.com [protect-us.mimecast.com]
            [protect-us.mimecast.com] [protect-us.mimecast.com]




       This e-mail is sent by a law firm and contains information that may be privileged and
       confidential. If you are not the intended recipient, please delete the e-mail and notify us
       immediately.

**This is an external message from: mrosen@kkwc.com **




                                                    7
